
	

113 S1245 PCS: Energy and Water Development and Related Agencies Appropriations Act, 2014
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 101
		113th CONGRESS
		1st Session
		S. 1245
		[Report No.
		  113–47]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 27, 2013
			Mrs. Feinstein, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2014,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for energy and
			 water development and related agencies for the fiscal year ending September 30,
			 2014, and for other purposes, namely:
		ICorps of engineers—civil
			Department of the
		  army
			Corps of engineers—civilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to river and harbor, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related
		  efforts.
			General InvestigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration, projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations, and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $120,000,000, to remain available until
		  expended.
			Construction,
		  general
			For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction);
		  $1,542,000,000, to remain available until
		  expended; of which such sums as are necessary to cover the Federal share of
		  construction costs for facilities under the Dredged Material Disposal
		  Facilities program shall be derived from the Harbor Maintenance Trust Fund as
		  authorized by Public Law 104–303; and of which such sums as are necessary to
		  cover one-half of the costs of construction, replacement, rehabilitation, and
		  expansion of inland waterways projects shall be derived from the Inland
		  Waterways Trust Fund: 
		  Provided, That during the fiscal
		  year period covered by this Act, none of the funding proposed for Olmsted Lock
		  and Dam, Ohio River, Illinois and Kentucky, shall be derived from the Inland
		  Waterways Trust Fund.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $300,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund.
			Operation and maintenanceFor expenses necessary for the operation,
		  maintenance, and care of existing river and harbor, flood and storm damage
		  reduction, aquatic ecosystem restoration, and related projects authorized by
		  law; providing security for infrastructure owned or operated by the Corps,
		  including administrative buildings and laboratories; maintaining harbor
		  channels provided by a State, municipality, or other public agency that serve
		  essential navigation needs of general commerce, where authorized by law;
		  surveying and charting northern and northwestern lakes and connecting waters;
		  clearing and straightening channels; and removing obstructions to navigation,
		  $2,700,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for coastal harbors and channels, and
		  for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps of
		  Engineers established by the Land and Water Conservation Fund Act of 1965 (16
		  U.S.C. 460l–6a(i)), as amended, shall be derived from that account for resource
		  protection, research, interpretation, and maintenance activities related to
		  resource protection in the areas at which outdoor recreation is available; and
		  of which such sums as become available from fees collected under section 217 of
		  Public Law 104–303 shall be used to cover the cost of operation and maintenance
		  of the dredged material disposal facilities for which such fees have been
		  collected: 
		  Provided, That 1 percent of the
		  total amount of funds provided for each of the programs, projects or activities
		  funded under this heading shall not be allocated to a field operating activity
		  prior to the beginning of the fourth quarter of the fiscal year and shall be
		  available for use by the Chief of Engineers to fund such emergency activities
		  as the Chief of Engineers determines to be necessary and appropriate, and that
		  the Chief of Engineers shall allocate during the fourth quarter any remaining
		  funds which have not been used for emergency activities proportionally in
		  accordance with the amounts provided for the programs, projects or
		  activities.
			Regulatory programFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $200,000,000, to remain available until
		  September 30, 2015.
			Formerly utilized sites remedial action
		  programFor expenses necessary
		  to clean up contamination from sites in the United States resulting from work
		  performed as part of the Nation's early atomic energy program,
		  $195,000,000, to remain available until
		  expended.
			Flood control and coastal
		  emergenciesFor expenses
		  necessary to prepare for flood, hurricane, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $28,000,000, to
		  remain available until expended.
			General ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the Corps of Engineers and the offices of the Division Engineers; and for costs
		  of management and operation of the Humphreys Engineer Center Support Activity,
		  the Institute for Water Resources, the United States Army Engineer Research and
		  Development Center, and the United States Army Corps of Engineers Finance
		  Center allocable to the civil works program,
		  $182,000,000, to remain available until
		  September 30, 2015, of which not to exceed
		  $5,000 may be used for official reception and
		  representation purposes and only during the current fiscal year: 
		  Provided, That no part of any other
		  appropriation provided in title I of this Act shall be available to fund the
		  civil works activities of the Office of the Chief of Engineers or the civil
		  works executive direction and management activities of the division offices: 
		  Provided further, That
		  any Flood Control and Coastal Emergencies appropriation may be used to fund the
		  supervision and general administration of emergency operations, repairs, and
		  other activities in response to any flood, hurricane, or other natural
		  disaster.
			Office of the assistant secretary of the
		  army for civil worksFor the
		  Office of the Assistant Secretary of the Army for Civil Works as authorized by
		  10 U.S.C. 3016(b)(3), $5,000,000, to remain
		  available until September 30, 2015.
			Administrative provisionThe Revolving Fund, Corps of Engineers,
		  shall be available during the current fiscal year for purchase (not to exceed
		  100 for replacement only) and hire of passenger motor vehicles for the civil
		  works program.
			General provisions—corps of
		  engineers—civil
			(including transfers of
		  funds)
			101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2014, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 this Act, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(4)proposes to use funds directed for a
			 specific activity for a different purpose, unless prior approval is received
			 from the House and Senate Committees on Appropriations;
					(5)augments or reduces existing programs,
			 projects or activities in excess of the amounts contained in subsections 6
			 through 10, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(6)General InvestigationsFor a base level over
			 $100,000, reprogramming of 25 percent of the
			 base amount up to a limit of $150,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $100,000, the reprogramming limit is
			 $25,000: 
			 Provided further,
			 That up to $25,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(7)Construction, GeneralFor a base level over
			 $2,000,000, reprogramming of 15 percent of the
			 base amount up to a limit of $3,000,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $2,000,000, the reprogramming limit is
			 $300,000: 
			 Provided further,
			 That up to $3,000,000 may be reprogrammed for
			 settled contractor claims, changed conditions, or real estate deficiency
			 judgments: 
			 Provided further,
			 That up to $300,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(8)Operation and maintenanceUnlimited reprogramming authority is
			 granted in order for the Corps to be able to respond to emergencies: 
			 Provided, That the Chief of
			 Engineers must notify the House and Senate Committees on Appropriations of
			 these emergency actions as soon thereafter as practicable: 
			 Provided further,
			 That for a base level over $1,000,000,
			 reprogramming of 15 percent of the base amount a limit of
			 $5,000,000 per project, study or activity is
			 allowed: 
			 Provided further,
			 That for a base level less than $1,000,000, the
			 reprogramming limit is $150,000: 
			 Provided further,
			 That $150,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation;
					(9)Mississippi river and
			 tributariesThe same
			 reprogramming guidelines for the Investigations, Construction, and Operation
			 and Maintenance portions of the Mississippi River and Tributaries Account as
			 listed above; and
					(10)Formerly utilized sites remedial action
			 programReprogramming of up
			 to 15 percent of the base of the receiving project is permitted.
					(b)De Minimus ReprogrammingsIn no case should a reprogramming for less
			 than $50,000 be submitted to the House and
			 Senate Committees on Appropriations.
				(c)Continuing Authorities
			 ProgramSubsection (a)(1)
			 shall not apply to any project or activity funded under the continuing
			 authorities program.
				(d)Not later than 60 days after the date of
			 enactment of this Act, the Corps of Engineers shall submit a report to the
			 House and Senate Committees on Appropriations to establish the baseline for
			 application of reprogramming and transfer authorities for the current fiscal
			 year: 
			 Provided, That the report shall
			 include:
					(1)A table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if applicable, and the fiscal
			 year enacted level;
					(2)A delineation in the table for each
			 appropriation both by object class and program, project and activity as
			 detailed in the budget appendix for the respective appropriations; and.
					(3)An identification of items of special
			 congressional interest.
					102.None of the funds in this Act, or previous
			 Acts, making funds available for Energy and Water Development, shall be used to
			 award any continuing contract that commits additional funding from the Inland
			 Waterways Trust Fund unless or until such time that a long-term mechanism to
			 enhance revenues in this Fund sufficient to meet the cost-sharing authorized in
			 the Water Resources Development Act of 1986 (Public Law 99–662) is
			 enacted.
			103.During the fiscal year period covered by
			 this Act, the Secretary of the Army is authorized to implement measures
			 recommended in the efficacy study authorized under section 3061 of the Water
			 Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with
			 such modifications or emergency measures as the Secretary of the Army
			 determines to be appropriate, to prevent aquatic nuisance species from
			 dispersing into the Great Lakes by way of any hydrologic connection between the
			 Great Lakes and the Mississippi River Basin.
			104.The Secretary of the Army may transfer to
			 the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and
			 expend, up to $4,600,000 of funds provided in
			 this title under the heading Operation and Maintenance to
			 mitigate for fisheries lost due to Corps of Engineers projects.
			105.Section 3(a)(6) of Public Law 100–676 is
			 amended by striking both occurrences of
			 $775,000,000 and inserting in
			 lieu thereof,
			 $2,918,000,000.
			106.That portion of the project for navigation,
			 Ipswich River, Massachusetts adopted by the Rivers and Harbor Act of August 5,
			 1886 consisting of a 4-foot channel located at the entrance to the harbor at
			 Ipswich Harbor, lying northwesterly of a line commencing at: N3074938.09,
			 E837154.87, thence running easterly about 60 feet to a point with coordinates
			 N3074972.62, E837203.93, is no longer authorized as a Federal project after the
			 date of enactment of this Act.
			107.That portion of the project of navigation,
			 Chicago Harbor, Illinois, authorized by the River and Harbor Acts of March 3,
			 1899 and March 2, 1919, and that begins at the southwest corner of the
			 Metropolitan Sanitary District of Greater Chicago sluice gate that abuts the
			 north wall of the Chicago River Lock and that continues north for approximately
			 290 feet, thence east approximately 1,000 feet, then south approximately 290
			 feet, thence west approximately 1,000 feet to the point of beginning shall no
			 longer be authorized as a Federal project after the date of enactment of this
			 Act.
			108.Beginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the portion of the
			 project for navigation, Warwick Cove, Rhode Island, authorized by section 107
			 of the River and Harbor Act of 1960 (33 U.S.C. 577) that is located within the
			 5 acre anchorage area east of the channel and lying east of the line beginning
			 at a point with coordinates N220,349.79, E357,664.90 thence running north 9
			 degrees 10 minutes 21.5 seconds west 170.38 feet to a point N220,517.99,
			 E357,637.74 thence running north 17 degrees 44 minutes 30.4 seconds west 165.98
			 feet to a point N220,676.08, E357,587.16 thence running north 0 degrees 46
			 minutes 0.9 seconds east 138.96 feet to a point N220,815.03, E357,589.02 thence
			 running north 8 degrees 36 minutes 22.9 seconds east 101.57 feet to a point
			 N220,915.46, E357,604.22 thence running north 18 degrees 18 minutes 27.3
			 seconds east 168.20 feet to a point N221,075.14, E357,657.05 thence running
			 north 34 degrees 42 minutes 7.2 seconds east 106.4 feet to a point
			 N221,162.62,209 E357,717.63 thence running south 29 degrees 14 minutes 17.4
			 seconds east 26.79 feet to a point N221,139.24, E357,730.71 thence running
			 south 30 degrees 45 minutes 30.5 seconds west 230.46 feet to a point
			 N220,941.20, E357,612.85 thence running south 10 degrees 49 minutes12.0 seconds
			 west 95.46 feet to a point N220,847.44, E357,594.93 thence running south 9
			 degrees 13 minutes 44.5 seconds east 491.68 feet to a point N220,362.12,
			 E357,673.79 thence running south 35 degrees 47 minutes 19.4 seconds west 15.20
			 feet to the point of origin.
			109.The project for flood control, Little
			 Calumet River, Indiana, authorized by section 401(a) of the Water Resources
			 Development Act of 1986 (Public Law 99–662; 100 Stat. 4115), is modified to
			 authorize the Secretary to carry out the project at a total cost of
			 $269,988,000 with an estimated Federal cost of
			 $202,800,000 and an estimated non-Federal cost
			 of $67,188,000.
			110.(a)The Secretary is authorized to carry over
			 credits in excess of the Non-Federal Sponsor's share of total project cost
			 between the C–111 South Dade project, authorized by section 203 of the Flood
			 Control Act of 1948 (62 Stat. 1176) and modified by section 203 of the Flood
			 Control Act of 1968 (82 Stat. 740–741) and section 316 of the Water Resources
			 Development Act of 1996 (110 Stat. 3715), and the Kissimmee River project,
			 authorized in section 101(8) of the Water Resources Development Act of 1992
			 (106 Stat. 4802). Nothing in this subsection affects the authorized cost
			 sharing of these projects.
				(b)Section 101(8) of the Water Resources
			 Development Act of 1992 (106 Stat. 4802) is amended to combine the two current
			 authorized total project costs for the ecosystem restoration and headwaters
			 revitalization projects into a single authorized total project cost—
					(1)By striking at a total cost of
			 $426,885,000, with an estimated Federal cost of
			 $139,943,000 and an estimated non-Federal cost
			 of $286,942,000. The Secretary is further
			 authorized to construct and inserting and; and
					(2)By striking , at a total cost of
			 $92,210,000, with an estimated Federal cost of
			 $46,105,000 and an estimated non-Federal cost of
			 $46,105,000. and inserting . The
			 total cost of the ecosystem restoration and headwaters revitalization projects
			 is $519,095,000, with an estimated Federal cost
			 of $186,048,000 and an estimated non-Federal
			 cost of $333,047,000..
					(c)The amendment made by subsection (b) is
			 effective October 31, 1992.
				111.(a)Section 1001(17)(A) of Public Law 110–114
			 is amended—
					(1)by striking
			 $125,270,000 and inserting in
			 lieu thereof,
			 $152,510,000;
					(2)by striking
			 $75,140,000 and inserting in lieu
			 thereof, $92,007,000; and
					(3)by striking
			 $50,130,000 and inserting in lieu
			 thereof, $60,503,000.
					(b)The amendments made by subsection (a) shall
			 take effect as of November 8, 2007.
				112.The Cape Arundel Disposal Site in the State
			 of Maine selected by the Department of the Army as an alternative dredged
			 material disposal site under section 103(b) of the Marine Protection Research
			 and Sanctuaries Act of 1972, as amended, shall remain open until the remaining
			 disposal capacity of the site has been utilized, or until completion of an
			 Environmental Impact Statement to support final designation of an Ocean Dredged
			 Material Disposal Site for southern Maine under section 102(c) of the Marine
			 Protection Research and Sanctuaries Act of 1972, as amended, whichever first
			 occurs, provided that the site conditions remain suitable for such purpose and
			 that the site may not be used for disposal of more than 80,000 cubic yards from
			 any single dredging project.
			113.In accordance with Public Law 99–173,
			 section 122, the Little Rock District is to be a full service district and none
			 of the funds made available in this Act, or in any future Acts, shall be used
			 toward efforts that will result in reducing the expertise or personnel needed
			 to plan and implement programs, projects or activities executed by the Little
			 Rock District.
			114.None of the funds provided in title I of
			 this Act or prior Acts providing funding for the Corps of Engineers, shall be
			 used to relocate or consolidate general and administrative functions in the
			 Chicago District of the Corps of Engineers.
			IIDepartment of the interior
			Bureau of reclamationThe following appropriations shall be
		  expended to execute authorized functions of the Bureau of
		  Reclamation:
			Water and related
		  resources
			(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $945,796,000, to
		  remain available until expended, of which
		  $28,000 shall be available for transfer to the
		  Upper Colorado River Basin Fund and $8,401,000
		  shall be available for transfer to the Lower Colorado River Basin Development
		  Fund; of which such amounts as may be necessary may be advanced to the Colorado
		  River Dam Fund: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this heading: 
		  Provided further, That
		  of the total appropriated, the amount for program activities that can be
		  financed by the Reclamation Fund or the Bureau of Reclamation special fee
		  account established by 16 U.S.C. 6806 shall be derived from that Fund or
		  account: 
		  Provided further, That
		  funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: 
		  Provided further, That
		  funds advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: 
		  Provided further, That
		  of the amounts provided herein, funds may be used for high-priority projects
		  which shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706.
			Central valley project restoration
		  fundFor carrying out the
		  programs, projects, plans, habitat restoration, improvement, and acquisition
		  provisions of the Central Valley Project Improvement Act,
		  $53,288,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain
		  available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of Public Law
		  102–575: 
		  Provided further, That
		  none of the funds made available under this heading may be used for the
		  acquisition or leasing of water for in-stream purposes if the water is already
		  committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act (Public Law 108–361), consistent with plans to be approved by
		  the Secretary of the Interior, $37,000,000, to
		  remain available until expended, of which such amounts as may be necessary to
		  carry out such activities may be transferred to appropriate accounts of other
		  participating Federal agencies to carry out authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: 
		  Provided further, That
		  CALFED implementation shall be carried out in a balanced manner with clear
		  performance measures demonstrating concurrent progress in achieving the goals
		  and objectives of the program.
			Central utah project
		  completionFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $2,200,000, to remain available until expended,
		  of which $1,000,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission. For an additional amount,
		  $1,300,000, to remain available until September
		  30, 2015, is provided for necessary expenses incurred in carrying out related
		  responsibilities of the Secretary of the
		  Interior.
			For fiscal year 2014, the Commission may use
		  an amount not to exceed $1,500,000 for
		  administrative expenses.
			Policy and administrationFor necessary expenses of policy,
		  administration, and related functions in the Office of the Commissioner, the
		  Denver office, and offices in the five regions of the Bureau of Reclamation, to
		  remain available until September 30, 2015,
		  $60,000,000, to be derived from the Reclamation
		  Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
			Administrative provisionAppropriations for the Bureau of Reclamation
		  shall be available for purchase of not to exceed five passenger motor vehicles,
		  which are for replacement only.
			General provisions—department of the
		  interior
			201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2014, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)initiates or creates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
					(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
					(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
						(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is
			 available at the beginning of the fiscal year; or
						(B)$300,000 for
			 any program, project or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more than
			 $500,000 from either the Facilities Operation,
			 Maintenance, and Rehabilitation category or the Resources Management and
			 Development category to any program, project, or activity in the other
			 category, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate; or
					(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled
			 contractor claims, increased contractor earnings due to accelerated rates of
			 operations, and real estate deficiency judgments, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the Kesterson Reservoir
			 Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall
			 be classified by the Secretary of the Interior as reimbursable or
			 nonreimbursable and collected until fully repaid pursuant to the Cleanup
			 Program-Alternative Repayment Plan and the SJVDP-Alternative
			 Repayment Plan described in the report entitled Repayment
			 Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage
			 Program, February 1995, prepared by the Department of the Interior,
			 Bureau of Reclamation. Any future obligations of funds by the United States
			 relating to, or providing for, drainage service or drainage studies for the San
			 Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such
			 service or studies pursuant to Federal reclamation law.
				203.The Secretary of the Interior may hereafter
			 participate in non-Federal groundwater banking programs to increase the
			 operational flexibility, reliability, and efficient use of water in the State
			 of California, and this participation may include making payment for the
			 storage of Central Valley Project water supplies, the purchase of stored water,
			 the purchase of shares or an interest in ground banking facilities, or the use
			 of Central Valley Project water as a medium of payment for groundwater banking
			 services: 
			 Provided, That the Secretary of
			 the Interior shall participate in groundwater banking programs only to the
			 extent allowed under State law and consistent with water rights applicable to
			 the Central Valley Project: 
			 Provided further,
			 That any water user to which banked water is delivered shall pay for such water
			 in the same manner provided by that water user's then-current Central Valley
			 Project water service, repayment, or water rights settlement contract at the
			 rate provided by the then-current Central Valley Project Irrigation or
			 Municipal and Industrial Rate Setting Policies; and: 
			 Provided further,
			 That in implementing this section, the Secretary of the Interior shall comply
			 with applicable environmental laws, including the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) Nothing herein shall alter or limit the Secretary's
			 existing authority to use groundwater banking to meet existing fish and
			 wildlife obligations.
			204.(a)Subject to compliance with all applicable
			 Federal and State laws, a transfer of irrigation water among Central Valley
			 Project contractors from the Friant, San Felipe, West San Joaquin, and Delta
			 divisions, and a transfer from a long-term Friant Division water service or
			 repayment contractor to a temporary or prior temporary service contractors
			 within the place of use in existence on the date of the transfer, as identified
			 in the Bureau of Reclamation water rights permits for the Friant Division,
			 shall hereafter be considered to meet the conditions described in subparagraphs
			 (A) and (I) of section 3405(a)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709).
				(b)The Secretary of the Interior, acting
			 through the Director of the United States Fish and Wildlife Service and the
			 Commissioner of the Bureau of Reclamation shall initiate and complete, on the
			 most expedited basis practicable, programmatic environmental compliance so as
			 to facilitate voluntary water transfers within the Central Valley Project,
			 consistent with all applicable Federal and State law.
				(c)Not later than 180 days after the date of
			 enactment of this Act and each of the 4 years thereafter, the Commissioner of
			 the Bureau of Reclamation shall submit to the Committee on Appropriations of
			 the House of Representatives and the Committee on Appropriations of the Senate
			 a report that describes the status of efforts to help facilitate and improve
			 the water transfers within the Central Valley Project and water transfers
			 between the Central Valley Project and other water projects in the State of
			 California; evaluates potential effects of this Act on Federal programs, Indian
			 tribes, Central Valley Project operations, the environment, groundwater
			 aquifers, refuges, and communities; and provides recommendations on ways to
			 facilitate and improve the process for these transfers.
				205.(a)Termination of AuthoritySection 104(c) of the Reclamation States
			 Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
			 2012 and inserting 2017.
				(b)Authorization of
			 AppropriationsSection 301 of
			 the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is
			 amended—
					(1)by striking 90,000,000 and
			 inserting $110,000,000;
			 and
					(2)by striking 2012 and
			 inserting 2017.
					206.Title I of Public Law 108–361 (the Calfed
			 Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 210 of
			 Public Law 111–85, is amended by striking 2014 each place it
			 appears and inserting 2018.
			207.Section 9504(e) of the Secure Water Act of
			 2009 (42 U.S.C. 10364(e)) is amended by striking
			 $200,000,000 and inserting
			 $250,000,000.
			208.Section 8 of the Water Desalination Act of
			 1996 (42 U.S.C. 10301 note; Public Law 104–298), as amended, is further
			 amended—
				(1)in subsection (a), in the first sentence,
			 by striking 2013 and inserting 2018; and
				(2)in subsection (b), by striking 2012
			 through 2013 and inserting 2014 through 2018.
				209.The Secretary may hereafter partner,
			 provide a grant to, or enter into a cooperative agreement with local joint
			 powers authorities formed pursuant to State law by irrigation districts and
			 other local water districts and local governments, to advance planning and
			 feasibility studies authorized by Congress for water storage project: 
			 Provided, That the Secretary
			 shall ensure that all documents associated with the preparation of planning and
			 feasibility studies and applicable environmental reviews under the National
			 Environmental Policy Act for a project covered by this section shall be made
			 available to any joint powers authority with whom the Secretary enters into an
			 agreement to advance such project: 
			 Provided further,
			 That the Secretary, acting through the Commissioner of the Bureau of
			 Reclamation, shall ensure that all applicable environmental reviews under the
			 National Environmental Policy Act, to the degree such reviews are required, are
			 completed on an expeditious basis and that the shortest existing applicable
			 process under the National Environmental Policy Act shall be utilized,
			 including in the completion of feasibility studies, Draft Environmental Impact
			 Statements (DEIS) and Final Environmental Impact Statements (FEIS): 
			 Provided further,
			 That the Bureau of Reclamation need not complete the applicable feasibility
			 study, DEIS or FEIS if the Commissioner determines, and the Secretary concurs,
			 that the project can be expedited by a joint powers authority as a non-Federal
			 project or if the project fails to meet applicable Federal cost-benefit
			 requirements or standards: 
			 Provided further,
			 That the Secretary shall not provide financial assistance towards these studies
			 or projects, unless there is a demonstrable Federal interest.
			210.Section 10009(c)(2) of the San Joaquin
			 River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1356) is amended
			 by striking October 1, 2019, all funds in the Fund shall be available
			 for expenditure without further appropriation. and inserting
			 October 1, 2014, all funds in the Fund shall be available for
			 expenditure on an annual basis in an amount not to exceed
			 $40,000,000 without further
			 appropriation. in lieu thereof.
			211.Section 201(e) of the Central Utah Project
			 Completion Act of 1992 (Public Law 102–575), as amended, is further amended by
			 striking and may not delegate and all that follows through
			 ratemaking.
			212.Section 9 of the Fort Peck Reservation
			 Rural Water System Act of 2000 (Public Law 106–382; 114 Stat. 1457, 123 Stat.
			 2856) is amended by striking 2015 each place it appears in
			 subsections (a)(1) and (b) and inserting 2020.
			IIIDepartment of energy
			Energy
		  programs
			Energy efficiency and renewable
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $2,280,985,000, to remain available until
		  expended: 
		  Provided, That
		  $185,000,000 shall be available until September
		  30, 2015 for program direction: 
		  Provided further,
		  That, of the amount provided under this heading, the Secretary may transfer up
		  to $95,000,000 to the Defense Production Act
		  Fund for activities of the Department of Energy pursuant to the Defense
		  Production Act of 1950 (50 U.S.C. App. 2061, et seq.): 
		  Provided further, That
		  none of the funds made available may be used for the Energy Efficient Building
		  Systems Design Hub.
			Electricity delivery and energy
		  reliabilityFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for electricity delivery
		  and energy reliability activities in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition or condemnation of any real property or any facility or for plant
		  or facility acquisition, construction, or expansion,
		  $149,015,000, to remain available until
		  expended: 
		  Provided, That
		  $27,615,000 shall be available until September
		  30, 2015 for program direction.
			Nuclear
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for nuclear energy
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $735,460,000, to remain available until
		  expended, of which $24,000,000 shall be derived
		  from the Nuclear Waste Fund: 
		  Provided, That, of the amount made
		  available under this heading, $87,500,000 shall
		  be available until September 30, 2015, for program
		  direction.
			Fossil energy research and
		  developmentFor necessary
		  expenses in carrying out fossil energy research and development activities,
		  under the authority of the Department of Energy Organization Act (Public Law
		  95–91), including the acquisition of interest, including defeasible and
		  equitable interests in any real property or any facility or for plant or
		  facility acquisition or expansion, and for conducting inquiries, technological
		  investigations and research concerning the extraction, processing, use, and
		  disposal of mineral substances without objectionable social and environmental
		  costs (30 U.S.C. 3, 1602, and 1603),
		  $420,575,000, to remain available until
		  expended: 
		  Provided, That
		  $115,753,000 shall be available until September
		  30, 2015 for program direction: 
		  Provided further, That
		  for all programs funded under Fossil Energy appropriations in this Act or any
		  other Act, the Secretary may vest fee title or other property interests
		  acquired under projects in any entity, including the United
		  States.
			Naval petroleum and oil shale
		  reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $20,000,000, to remain available until expended:
		  
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
			Strategic petroleum reserveFor necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, as
		  amended (42 U.S.C. 6201 et seq.), $189,400,000,
		  to remain available until expended.
			Northeast home heating oil
		  reserveFor necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act,
		  $8,000,000, to remain available until
		  expended.
			Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $117,000,000, to remain
		  available until expended.
			Non-defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $232,956,000, to remain available until
		  expended.
			Uranium enrichment decontamination and
		  decommissioning fundFor
		  necessary expenses in carrying out uranium enrichment facility decontamination
		  and decommissioning, remedial actions, and other activities of title II of the
		  Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of
		  1992, $554,823,000, to be derived from the
		  Uranium Enrichment Decontamination and Decommissioning Fund, to remain
		  available until expended.
			Science
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 25 passenger motor vehicles for replacement only, including one law
		  enforcement vehicle, one ambulance, and one bus,
		  $5,152,752,000, to remain available until
		  expended: 
		  Provided, That
		  $193,300,000 shall be available until September
		  30, 2015 for program direction: Provided
			 further, That no funding may be made available for the U.S.
		  contribution to the International Thermonuclear Experimental Reactor project
		  until the Secretary of Energy submits to the Committee on Appropriations of the
		  U.S. Senate a baseline cost, schedule, and scope estimate consistent with DOE
		  Order 413.3b for the U.S. contribution to ITER needed to complete all
		  construction activities.
			Advanced research projects
		  agency—energyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (Public Law 110–69), as amended,
		  $379,000,000 to remain available until expended:
		  
		  Provided, That
		  $34,110,000 shall be available until September
		  30, 2015 for program direction.
			Title 17 innovative technology loan
		  guarantee programSuch sums as
		  are derived from amounts received from borrowers pursuant to section 1702(b)(2)
		  of the Energy Policy Act of 2005 under this heading in prior Acts, shall be
		  collected in accordance with section 502(7) of the Congressional Budget Act of
		  1974: 
		  Provided, That, for necessary
		  administrative expenses to carry out this Loan Guarantee program,
		  $42,000,000 is appropriated, to remain available
		  until expended: 
		  Provided further, That
		  $22,000,000 of the fees collected pursuant to
		  section 1702(h) of the Energy Policy Act of 2005 shall be credited as
		  offsetting collections to this account to cover administrative expenses and
		  shall remain available until expended, so as to result in a final fiscal year
		  2014 appropriation from the general fund estimated at not more than
		  $20,000,000: 
		  Provided further, That
		  fees collected under section 1702(h) in excess of the amount appropriated for
		  administrative expenses shall not be available until
		  appropriated.
			Advanced technology vehicles manufacturing
		  loan programFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $6,000,000, to
		  remain available until expended.
			Departmental administrationFor salaries and expenses of the Department
		  of Energy necessary for departmental administration in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the hire of passenger motor vehicles and official reception and
		  representation expenses not to exceed
		  $30,000,$234,637,000,
		  to remain available until September 30, 2015, plus such additional amounts as
		  necessary to cover increases in the estimated amount of cost of work for others
		  notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et
		  seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount: 
		  Provided further, That
		  moneys received by the Department for miscellaneous revenues estimated to total
		  $108,188,000 in fiscal year 2014 may be retained
		  and used for operating expenses within this account, as authorized by section
		  201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: 
		  Provided further, That
		  the sum herein appropriated shall be reduced as collections are received during
		  the fiscal year so as to result in a final fiscal year 2014 appropriation from
		  the general fund estimated at not more than
		  $126,449,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $42,120,000, to remain available until
		  expended.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $7,868,409,000, to remain available until
		  expended: 
		  Provided, That of these funds, the
		  Secretary may transfer to Defense Nuclear Nonproliferation, not earlier than 30
		  days after certification to the Committees on Appropriations of the House of
		  Representatives and the Senate that such transfer is needed for national
		  security reasons, and after congressional notification and approval of the
		  Committees on Appropriations of the House of Representatives and the Senate, up
		  to $48,000,000 to further the development and
		  demonstration of national nuclear security-related enrichment technologies: 
		  Provided further, That
		  the Secretary may reprogram, not earlier than 30 days after certification by
		  the Secretary of Energy and Secretary of Defense to the Committees on
		  Appropriations and Armed Services of the House of Representatives and the
		  Senate that the first production unit of the B61 can be delivered by 2019 with
		  the current baseline of $8,168,000,000, and
		  after congressional notification and approval of the Committees on
		  Appropriations and Armed Services of the House of Representatives and the
		  Senate, up to $168,400,000 to further the B61
		  life extension program.
			Defense nuclear
		  nonproliferationFor
		  Department of Energy expenses, including the purchase, construction, and
		  acquisition of plant and capital equipment and other incidental expenses
		  necessary for defense nuclear nonproliferation activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion,
		  $2,180,142,000, to remain available until
		  expended.
			Naval
		  reactorsFor Department of
		  Energy expenses necessary for naval reactors activities to carry out the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition (by purchase, condemnation, construction, or otherwise) of real
		  property, plant, and capital equipment, facilities, and facility expansion,
		  $1,312,134,000, to remain available until
		  expended: 
		  Provided, That
		  $44,404,000 shall be available until September
		  30, 2015 for program direction.
			Office of the
		  administrator
			For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed
		  $12,000,$397,784,000,
		  to remain available until September 30, 2015.
			Environmental and other defense
		  activities
			Defense environmental cleanupFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  sport utility vehicle, three lube trucks, and one fire truck for replacement
		  only, $5,146,536,000, to remain available until
		  expended: 
		  Provided, That
		  $320,784,000 shall be available until September
		  30, 2015 for program direction.
			Other defense activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses, necessary for atomic energy defense, other defense activities,
		  and classified activities, in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $762,080,000, to remain available until
		  expended: 
		  Provided, That
		  $127,035,000 shall be available until September
		  30, 2015, for program direction.
			Power marketing
		  administration
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law
		  93–454, are approved for construction of, or participating in the construction
		  of, a high voltage line from Bonneville's high voltage system to the service
		  areas of requirements customers located within Bonneville's service area in
		  southern Idaho, southern Montana, and western Wyoming; and such line may extend
		  to, and interconnect in, the Pacific Northwest with lines between the Pacific
		  Northwest and the Pacific Southwest, and for John Day Reprogramming and
		  Construction, the Columbia River Basin White Sturgeon Hatchery, and Kelt
		  Reconditioning and Reproductive Success Evaluation Research, and, in addition,
		  for official reception and representation expenses in an amount not to exceed
		  $5,000: 
		  Provided, That during fiscal year
		  2014, no new direct loan obligations may be
		  made.
			Operation and maintenance, southeastern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, including transmission
		  wheeling and ancillary services, pursuant to section 5 of the Flood Control Act
		  of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, and
		  including official reception and representation expenses in an amount not to
		  exceed
		  $1,500,$7,750,000,
		  to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
		  $7,750,000 collected by the Southeastern Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended for the sole purpose of funding the annual expenses of the
		  Southeastern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than $0: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $93,284,000 collected by the Southeastern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Operation and maintenance, southwestern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, for construction and
		  acquisition of transmission lines, substations and appurtenant facilities, and
		  for administrative expenses, including official reception and representation
		  expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration,
		  $45,456,000, to remain available until expended:
		  
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,564,000 collected by the Southwestern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Southwestern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than
		  $11,892,000: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $42,000,000 collected by the Southwestern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further,
		  That, for purposes of this appropriation, annual expenses means expenditures
		  that are generally recovered in the same year that they are incurred (excluding
		  purchase power and wheeling expenses).
			Construction, rehabilitation, operation and
		  maintenance, western area power administrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses in an amount not to exceed $1,500;
		  $299,919,000, to remain available until
		  expended, of which $292,019,000 shall be derived
		  from the Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and
		  section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a),
		  up to $203,989,000 collected by the Western Area
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Western Area Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than
		  $95,930,000, of which
		  $88,030,000 is derived from the Reclamation
		  Fund: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to
		  $230,738,000 collected by the Western Area Power
		  Administration pursuant to the Flood Control Act of 1944 and the Reclamation
		  Project Act of 1939 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures, including the cost of voluntary purchases of power allowances in
		  compliance with existing State Cap and Trade Programs: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Falcon and amistad operating and
		  maintenance fundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $5,330,671, to
		  remain available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): 
		  Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to
		  $4,910,671 collected by the Western Area Power
		  Administration from the sale of power and related services from the Falcon and
		  Amistad Dams shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the hydroelectric facilities of these Dams and
		  associated Western Area Power Administration activities: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than
		  $420,000: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred: 
		  Provided further, That
		  for fiscal year 2014, the Administrator of the Western Area Power
		  Administration may accept up to $865,000 in
		  funds contributed by United States power customers of the Falcon and Amistad
		  Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund,
		  and such funds shall be available for the purpose for which contributed in like
		  manner as if said sums had been specifically appropriated for such purpose: 
		  Provided further, That
		  any such funds shall be available without further appropriation and without
		  fiscal year limitation for use by the Commissioner of the United States Section
		  of the International Boundary and Water Commission for the sole purpose of
		  operating, maintaining, repairing, rehabilitating, replacing, or upgrading the
		  hydroelectric facilities at these Dams in accordance with agreements reached
		  between the Administrator, Commissioner, and the power
		  customers.
			Federal energy regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Federal Energy
		  Regulatory Commission to carry out the provisions of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by
		  5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and
		  representation expenses not to exceed
		  $3,000,$304,600,000,
		  to remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed
		  $304,600,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2014 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as revenues
		  are received during fiscal year 2014 so as to result in a final fiscal year
		  2014 appropriation from the general fund estimated at not more than
		  $0.
			General provisions—department of
		  energy
			(including cancellation and transfer of
		  funds)
			301.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			302.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2014 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2014.
			303.Not to exceed 5 percent, or
			 $100,000,000, of any appropriation, whichever is
			 less, made available for Department of Energy activities funded in this Act or
			 subsequent Energy and Water Development and Related Agencies Appropriations
			 Acts may be transferred between such appropriations, but no such appropriation,
			 except as otherwise provided, shall be increased or decreased by more than 5
			 percent by any such transfers, and any such proposed transfers shall be
			 submitted promptly to the Committees on Appropriations of the House and
			 Senate.
			304.None of the funds made available in this
			 title shall be used for the construction of facilities classified as
			 high-hazard nuclear facilities under 10 CFR Part 830 unless independent
			 oversight is conducted by the Office of Health, Safety, and Security to ensure
			 the project is in compliance with nuclear safety requirements.
			305.None of the funds made available in this
			 title may be used to approve critical decision-2 or critical decision-3 under
			 Department of Energy Order 413.3B, or any successive departmental guidance, for
			 construction projects where the total project cost exceeds
			 $100,000,000, until a separate independent cost
			 estimate has been developed for the project for that critical decision.
			306.(a)Any determination (including a
			 determination made prior to the date of enactment of this Act) by the Secretary
			 pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat.
			 1321–335), as amended, shall be valid for not more than 2 calendar years
			 subsequent to such determination.
				(b)Not less than 30 days prior to the
			 provision of uranium in any form the Secretary shall notify the House and
			 Senate Committees on Appropriations of the following:
					(1)the amount of uranium to be
			 provided;
					(2)an estimate by the Secretary of the gross
			 fair market value of the uranium on the expected date of the provision of the
			 uranium;
					(3)the expected date of the provision of the
			 uranium;
					(4)the recipient of the uranium; and
					(5)the value the Secretary expects to receive
			 in exchange for the uranium, including any adjustments to the gross fair market
			 value of the uranium.
					(c)Not later than June 30, 2014, the Secretary
			 shall submit to the House and Senate Committees on Appropriations a revised
			 excess uranium inventory management plan for fiscal years 2015 through
			 2019.
				307.Section 20320 of the Continuing
			 Appropriations Resolution, 2007, Public Law 109–289, division B, as amended by
			 the Revised Continuing Appropriations Resolution, 2007, Public Law 110–5, is
			 amended by striking in subsection (c) an annual review after
			 conduct and inserting in lieu thereof a review every
			 three years.
			308.(a)In GeneralSubject to subsections (b) through (d), the
			 Secretary may appoint, without regard to the provisions of chapter 33 of title
			 5, United States Code, governing appointments in the competitive service,
			 exceptionally well qualified individuals to scientific, engineering, or other
			 critical technical positions.
				(b)Limitations
					(1)Number of positionsThe number of critical positions authorized
			 by subsection (a) may not exceed 120 at any one time in the Department.
					(2)TermThe term of an appointment under subsection
			 (a) may not exceed 4 years.
					(3)Prior employmentAn individual appointed under subsection
			 (a) shall not have been a Department employee during the 2-year period ending
			 on the date of appointment.
					(4)Pay
						(A)In generalThe Secretary shall have the authority to
			 fix the basic pay of an individual appointed under subsection (a) at a rate to
			 be determined by the Secretary up to level I of the Executive Schedule without
			 regard to the civil service laws.
						(B)Total annual compensationThe total annual compensation for any
			 individual appointed under subsection (a) may not exceed the highest total
			 annual compensation payable at the rate determined under section 104 of title
			 3, United States Code.
						(5)Adverse actionsAn individual appointed under subsection
			 (a) may not be considered to be an employee for purposes of subchapter II of
			 chapter 75 of title 5, United States Code.
					(c)Requirements
					(1)In generalThe Secretary shall ensure that—
						(A)the exercise of the authority granted under
			 subsection (a) is consistent with the merit principles of section 2301 of title
			 5, United States Code; and
						(B)the Department notifies diverse
			 professional associations and institutions of higher education, including those
			 serving the interests of women and racial or ethnic minorities that are
			 underrepresented in scientific, engineering, and mathematical fields, of
			 position openings as appropriate.
						(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary and the Director of the Office of
			 Personnel Management shall submit to Congress a report on the use of the
			 authority provided under this section that includes, at a minimum, a
			 description or analysis of—
						(A)the ability to attract exceptionally well
			 qualified scientists, engineers, and technical personnel;
						(B)the amount of total compensation paid each
			 employee hired under the authority each calendar year; and
						(C)whether additional safeguards or measures
			 are necessary to carry out the authority and, if so, what action, if any, has
			 been taken to implement the safeguards or measures.
						(d)Termination of EffectivenessThe authority provided by this section
			 terminates effective on the date that is 4 years after the date of enactment of
			 this Act.
				309.(a)DefinitionsIn this section:
					(1)Affected indian tribeThe term affected Indian tribe
			 has the meaning given the term in section 2 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101).
					(2)High-level radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
					(3)Nuclear waste fundThe term Nuclear Waste Fund
			 means the Nuclear Waste Fund established under section 302(c) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222(c)).
					(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
					(5)Spent nuclear fuelThe term spent nuclear fuel
			 has the meaning given the term in section 2 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101).
					(b)Pilot programNotwithstanding any provision of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Secretary is
			 authorized, in the current fiscal year and subsequent fiscal years, to conduct
			 a pilot program, through 1 or more private sector partners, to license,
			 construct, and operate 1 or more government or privately owned consolidated
			 storage facilities to provide interim storage as needed for spent nuclear fuel
			 and high-level radioactive waste, with priority for storage given to spent
			 nuclear fuel located on sites without an operating nuclear reactor.
				(c)Requests for proposalsNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall issue a request for proposals for
			 cooperative agreements—
					(1)to obtain any license necessary from the
			 Nuclear Regulatory Commission for the construction of 1 or more consolidated
			 storage facilities;
					(2)to demonstrate the safe transportation of
			 spent nuclear fuel and high-level radioactive waste, as applicable; and
					(3)to demonstrate the safe storage of spent
			 nuclear fuel and high-level radioactive waste, as applicable, at the 1 or more
			 consolidated storage facilities pending the construction and operation of deep
			 geologic disposal capacity for the permanent disposal of the spent nuclear
			 fuel.
					(d)Consent-Based approvalPrior to siting a consolidated storage
			 facility pursuant to this section, the Secretary shall enter into an agreement
			 to host the facility with—
					(1)the Governor of the State;
					(2)each unit of local government within the
			 jurisdiction of which the facility is proposed to be located; and
					(3)each affected Indian tribe.
					(e)ApplicabilityIn executing this section, the Secretary
			 shall comply with—
					(1)all licensing requirements and regulations
			 of the Nuclear Regulatory Commission; and
					(2)all other applicable laws (including
			 regulations).
					(f)Pilot program planNot later than 120 days after the date on
			 which the Secretary issues the request for proposals under subsection (c), the
			 Secretary shall submit to Congress a plan to carry out this section that
			 includes—
					(1)an estimate of the cost of licensing,
			 constructing, and operating a consolidated storage facility, including the
			 transportation costs, on an annual basis, over the expected lifetime of the
			 facility;
					(2)a schedule for—
						(A)obtaining any license necessary to
			 construct and operate a consolidated storage facility from the Nuclear
			 Regulatory Commission;
						(B)constructing the facility;
						(C)transporting spent fuel to the facility;
			 and
						(D)removing the spent fuel and decommissioning
			 the facility; and
						(3)an estimate of the cost of any financial
			 assistance, compensation, or incentives proposed to be paid to the host State,
			 Indian tribe, or local government;
					(4)an estimate of any future reductions in the
			 damages expected to be paid by the United States for the delay of the
			 Department of Energy in accepting spent fuel expected to result from the pilot
			 program;
					(5)recommendations for any additional
			 legislation needed to authorize and implement the pilot program; and
					(6)recommendations for a mechanism to ensure
			 that any spent nuclear fuel or high-level radioactive waste stored at a
			 consolidated storage facility pursuant to this section shall move to deep
			 geologic disposal capacity, following a consent-based approval process for that
			 deep geologic disposal capacity consistent with subsection (d), within a
			 reasonable time after the issuance of a license to construct and operate the
			 consolidated storage facility.
					(g)Public participationPrior to choosing a site for the
			 construction of a consolidated storage facility under this section, the
			 Secretary shall conduct 1 or more public hearings in the vicinity of each
			 potential site and in at least 1 other location within the State in which the
			 site is located to solicit public comments and recommendations.
				(h)Use of nuclear waste fundThe Secretary may make expenditures from
			 the Nuclear Waste Fund to carry out this section, subject to
			 appropriations.
				310.Section 804 of Public Law 110–140 (42
			 U.S.C. 17283) is hereby repealed.
			311.Section 205 of Public Law 95–91 (42 U.S.C.
			 7135), as amended, is hereby further amended:
				(1)in paragraph (i)(1) by striking once
			 every two years and inserting once every four years;
			 and
				(2)in paragraph (k)(1) by striking once
			 every three years and inserting once every four
			 years.
				312.Notwithstanding any other provision of law,
			 the Department may use funds appropriated by this title to carry out a study
			 regarding the conversion to contractor performance of any function performed by
			 Federal employees at the New Brunswick Laboratory, pursuant to Office of
			 Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
			313.Of the amounts appropriated for non-defense
			 programs in this title, $7,000,000 are hereby
			 reduced to reflect savings from limiting foreign travel for contractors working
			 for the Department of Energy, consistent with similar savings achieved for
			 Federal employees. The Department shall allocate the reduction among the
			 non-security appropriations made in this title.
			314.Section 15(g) of Public Law 85–536 (15
			 U.S.C. 644), as amended, is hereby further amended by inserting the following
			 at the end: (3) First tier subcontracts that are awarded by Management
			 and Operating contractors sponsored by the Department of Energy to small
			 business concerns, small businesses concerns owned and controlled by service
			 disabled veterans, qualified HUBZone small business concerns, small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, and small business concerns owned and controlled by women, shall
			 be considered toward the annually established agency and Government-wide goals
			 for procurement contracts awarded.
			315.(a)EstablishmentThere is established an independent
			 commission to be known as the Commission to Review the Effectiveness of
			 the National Energy Laboratories. The National Energy Laboratories
			 refers to all Department of Energy national laboratories.
				(b)Members
					(1)The Commission shall be composed of nine
			 members who shall be appointed by the Secretary of Energy not later than
			 January 1, 2014 from among persons nominated by the President’s Council of
			 Advisors on Science and Technology.
					(2)The President’s Council of Advisors on
			 Science and Technology shall, not later than November 15, 2013, nominate not
			 less than 18 persons for appointment to the Commission from among persons who
			 meet qualification described in subparagraph (3).
					(3)Each person nominated for appointment to
			 the Board shall—
						(A)be eminent in a field of science or
			 engineering; and/or
						(B)have expertise in managing scientific
			 facilities; and
						(C)have an established record of distinguished
			 service.
						(4)The membership of the Board shall be
			 representative of the broad range of scientific, engineering, financial, and
			 managerial disciplines related to activities under this title.
					(5)No person shall be nominated for
			 appointment to the Board who is an employee of—
						(A)the Department of Energy;
						(B)a national laboratory or site under
			 contract with the Department of Energy;
						(C)a managing entity or parent company for a
			 national laboratory or site under contract with the Department of Energy;
			 or
						(D)an entity performing scientific and
			 engineering activities under contract with the Department of Energy.
						(c)Commission review and
			 recommendations
					(1)The Commission shall, by no later than
			 November 1, 2014, transmit to the Secretary of Energy and the Appropriations
			 Committees of the House and Senate a report containing the Commission’s finding
			 and conclusions.
					(2)The Commission shall address whether the
			 Department of Energy’s national laboratories—
						(A)are properly aligned with the Department’s
			 strategic priorities;
						(B)have clear, well understood, and properly
			 balanced missions that are not unnecessarily redundant and duplicative;
						(C)have unique capabilities that have
			 sufficiently evolved to meet current and future energy and national security
			 challenges;
						(D)are appropriately sized to meet the
			 Department’s energy and national security missions; and
						(E)are appropriately supporting other Federal
			 agencies and the extent to which it benefits DOE missions.
						(3)The Commission shall also determine whether
			 there are opportunities to more effectively and efficiently use the
			 capabilities of the national laboratories, including consolidation and
			 realignment, reducing overhead costs, reevaluating governance models using
			 industrial and academic benchmarks for comparison, and assessing the impact of
			 DOE’s oversight and management approach. In its evaluation, the Commission
			 should also consider the cost and effectiveness of using other research,
			 development, and technology centers and universities as an alternative to
			 meeting DOE’s energy and national security goals.
					(d)Response by the secretary of
			 energy
					(1)The Secretary of Energy shall, by no later
			 than February 1, 2015, transmit to Appropriations Committees of the House and
			 Senate a report containing the Secretary’s approval or disapproval of the
			 Commission's recommendations and an implementation plan for approved
			 recommendations.
					316.The Committee on Appropriations of the
			 United States Senate shall receive a 30-day advance notification with a
			 detailed explanation of any waiver or adjustment made by the National Nuclear
			 Security Administration’s Fee Determining Official to at-risk award fees for
			 Management and Operating contractors that result in award term
			 extensions.
			IVIndependent agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for
		  necessary expenses for the Federal Co-Chairman and the Alternate on the
		  Appalachian Regional Commission, for payment of the Federal share of the
		  administrative expenses of the Commission, including services as authorized by
		  5 U.S.C. 3109, and hire of passenger motor vehicles,
		  $68,200,000, to remain available until
		  expended.
			Defense nuclear facilities safety
		  board
			Salaries and expensesFor necessary expenses of the Defense
		  Nuclear Facilities Safety Board in carrying out activities authorized by the
		  Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441,
		  $29,915,000, to remain available until September
		  30, 2015.
			Delta regional
		  authority
			Salaries and expensesFor necessary expenses of the Delta Regional
		  Authority and to carry out its activities, as authorized by the Delta Regional
		  Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2),
		  382F(d), 382M, and 382N of said Act,
		  $12,000,000, to remain available until
		  expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $10,000,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998: 
		  Provided, That funds shall be
		  available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for non-distressed
		  communities.
			Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code,
		  $5,000,000, to remain available until expended: 
		  Provided, That such amounts shall
		  be available for administrative expenses, notwithstanding section 15751(b) of
		  title 40, United States Code.
			Nuclear regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Commission in
		  carrying out the purposes of the Energy Reorganization Act of 1974, as amended,
		  and the Atomic Energy Act of 1954, as amended, including official
		  representation expenses (not to exceed $25,000),
		  $1,043,937,000, to remain available until
		  expended: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $920,721,000 in fiscal year 2014
		  shall be retained and used for necessary salaries and expenses in this account,
		  notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2014 so as to result in a final fiscal year 2014
		  appropriation estimated at not more than
		  $123,216,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $11,105,000, to remain
		  available until September 30, 2015: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $9,994,000 in fiscal year 2014
		  shall be retained and be available until September 30, 2015, for necessary
		  salaries and expenses in this account, notwithstanding section 3302 of title
		  31, United States Code: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2014 so as to result in a final fiscal year 2014
		  appropriation estimated at not more than
		  $1,111,000.
			Nuclear waste technical review
		  board
			Salaries and expensesFor necessary expenses of the Nuclear Waste
		  Technical Review Board, as authorized by Public Law 100–203, section 5051,
		  $3,400,000 to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
			Office of the federal coordinator for
		  alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $1,000,000, to remain available until expended: 
		  Provided, That any fees, charges,
		  or commissions received pursuant to section 802 of Public Law 110–140 in fiscal
		  year 2014 in excess of $2,402,000 shall not be
		  available for obligation until appropriated in a subsequent Act of
		  Congress.
			General provision—independent
		  agencies
			401.Notwithstanding the limitations contained
			 in section 306(g) of the Denali Commission Act of 1998, the Denali Commission
			 may use amounts transferred pursuant to section 329 of the Department of
			 Transportation and Related Agencies Appropriations Act, 1999, for
			 administrative expenses.
			VGeneral provisions
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
			503.(a)The head of any executive branch
			 department, agency, board, commission, or office funded by this Act shall
			 submit annual reports to the Inspector General or senior ethics official for
			 any entity without an Inspector General, regarding the costs and contracting
			 procedures related to each conference held by any such department, agency,
			 board, commission, or office during fiscal year 2014 for which the cost to the
			 United States Government was more than
			 $100,000.
				(b)Each report submitted shall include, for
			 each conference described in subsection (a) held during the applicable
			 period—
					(1)a description of its purpose;
					(2)the number of participants
			 attending;
					(3)a detailed statement of the costs to the
			 United States Government, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual
			 services;
						(C)the cost of employee or contractor travel
			 to and from the conference; and
						(D)a discussion of the methodology used to
			 determine which costs relate to the conference; and
						(4)a description of the contracting procedures
			 used including—
						(A)whether contracts were awarded on a
			 competitive basis; and
						(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for the conference.
						(c)Within 15 days of the date of a conference
			 held by any executive branch department, agency, board, commission, or office
			 funded by this Act during fiscal year 2014 for which the cost to the United
			 States Government was more than $20,000, the
			 head of any such department, agency, board, commission, or office shall notify
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, of the date, location, and number of employees attending
			 such conference.
				(d)A grant or contract funded by amounts
			 appropriated by this Act to an executive branch agency may not be used for the
			 purpose of defraying the costs of a conference described in subsection (c) that
			 is not directly and programmatically related to the purpose for which the grant
			 or contract was awarded, such as a conference held in connection with planning,
			 training, assessment, review, or other routine purposes related to a project
			 funded by the grant or contract.
				(e)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.
				This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2014.
			
	
		June 27, 2013
		Read twice and placed on
		  the calendar
	
